245 S.W.3d 669 (2008)
Max ANDERSON, Appellant
v.
CICI ENTERPRISES, LP, CICI Enterprises Inc., and CICI GP LLC, Appellees.
No. 05-06-01494-CV.
Court of Appeals of Texas, Dallas.
February 19, 2008.
Robert Paul Wilson, Law Offices of Robert P. Wilson, Boerne, for Appellant.
Jacquelyn Chandler, Mark Joseph Jung, Thompson, Coe, Cousins & Irons, L.L.P., Dallas, for Appellee.
Before Justices FITZGERALD, LANGMIERS, and MAZZANT.

OPINION PER CURIAM
PER CURIAM.
Before the Court is the joint motion to dismiss the appeal filed by the parties. The parties have reached a settlement and request that the appeal be dismissed. We GRANT the motion. Pursuant to the agreement of the parties, we DISMISS the appeal and tax costs against the incurring party. TEX.R.APP. P. 42.1(a)(2). We DIRECT the Clerk to issue the mandate forthwith.